internal_revenue_service number release date index number ------------------------------------------------------ -------------------------- --------------- ------------------------------- ------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------------- id no ----------------- telephone number --------------------- refer reply to cc ita b04 plr-153795-08 date date taxpayer ---------------------------------------------------- sub date1 b c1 c2 d date2 date3 date4 e f date4 date5 date6 ------------------------------------------------------------------------------------- ------------------- ------------------------------------- --------------------------------- ------------------------------- ------------------------------------------------------------ --------------------------- -------------------------- -------------- ----------------------------- -------------------------------- -------------------------- ------------------ --------------------- dear ------------------- this responds to your request for a ruling that in applying the terminated contract rules of sec_1_460-4 of the income_tax regulations taxpayer shall exclude research and experimental costs described in sec_174 of the internal_revenue_code from the cumulative allocable contract costs under the contract that are reversed in the taxable_year of termination facts taxpayer a diversified company that conducts business in the aerospace and industrial distribution markets in the united_states and abroad is a member_of_an_affiliated_group of corporations as defined in sec_1504 taxpayer has filed consolidated federal_income_tax returns for all relevant tax years using an accrual_method of accounting with the percentage-of-completion method pcm for long-term_contracts taxpayer has elected plr-153795-08 to treat research_and_experimental_expenditures as expenses not chargeable to capital_account and deducted them in the year paid_or_incurred under sec_174 and sec_1_174-3 on date1 sub1 entered into a fixed price contract contract with b for sub1 to design test and fabricate c1 sub1 consistently treated contract as a long-term manufacturing contract and determined its taxable_income under the pcm the c1 were to include d that sub1 was responsible for developing and testing by date2 the production of the c1 was essentially complete except for d sub1 encountered significant technical difficulties in developing d which caused sub1 to suffer significant time delays and cost overruns by date3 b had taken delivery of and provisionally accepted c2 without d b’s use of the c2 was limited to testing and training which continued into date4 during this time b raised e that resulted in f by date4 taxpayer had not resolved e and b had identified further requirements that the c1 would have to meet for b to accept them during date5 b initiated contract’s dispute resolution process on date6 sub1 and b signed a settlement deed to terminate contract sub1 has not treated contract as complete under sec_460 including for purposes of the look-back_method law and analysis sec_174 provides that a taxpayer may treat research or experimental expenditures that he pays or incurs during the taxable_year in connection with his trade_or_business as expenses that are not chargeable to capital_account the expenditures so treated shall be allowed as a deduction sec_263a and sec_1_263a-1 provide that sec_263a relating to capitalization and inclusion inventory costs of certain expenses does not apply to any amount allowable as a deduction under sec_174 see also sec_1_263a-1 sec_460 provides that in the case of any long-term_contract the taxable_income from the contract is determined under the pcm sec_460 provides that the percentage of completion is determined by comparing costs allocated to the contract and incurred before the close of the taxable_year with the estimated total contract costs sec_460 provides that in the case of a long-term_contract all costs including research and experimental costs that directly benefit or are incurred by reason of the long-term_contract activities of the taxpayer are allocated to the contract in the same manner as costs are allocated to extended period long-term_contracts under sec_451 and the regulations thereunder sec_1_460-1 provides that a taxpayer’s contract is completed upon the earlier of a use of the subject matter of the contract by the customer for its intended purpose other than for testing and at least percent of the total allocable contract costs plr-153795-08 attributable to the subject matter have been incurred by the taxpayer or b final completion and acceptance of the subject matter of the contract sec_1_460-4 provides that if a long-term_contract is terminated before completion and as a result the taxpayer retains ownership of the property that is the subject matter of that contract the taxpayer must reverse the transaction in the taxable_year of termination to reverse the transaction the taxpayer reports a loss or gain equal to the cumulative allocable contract costs reported under the contract in all prior taxable years less the cumulative gross_receipts reported under the contract in all prior taxable years sec_1_460-4 provides that as a result of reversing the transaction under sec_1_460-4 a taxpayer will have an adjusted_basis in the retained property equal to the cumulative allocable contract costs reported under the contract in all prior taxable years sec_1_460-5 provides that notwithstanding sec_1_263a-1 and iii b a taxpayer must allocate research and experimental expenses other than independent_research_and_development_expenses to its long-term_contracts taxpayer asserts that the phrase reverse the transaction under sec_1_460-4 means that taxpayer must reverse the application of sec_460 in its entirety to contract taxpayer asserts that reversal out of sec_460 is required because sec_460 cannot apply if a taxpayer does not have a contract with a customer absent sec_460 the rules of sec_263a would have applied to taxpayer’s transaction with b with this foundation taxpayer asserts that under sec_1_460-4 the allocable contract costs that must be reversed must be limited to those costs - and only those costs - that would not have been deductible in the year incurred absent the application of sec_460 conversely taxpayer’s view is that under sec_1_460-4 allocable contract costs do not include costs that would be currently deductible in the year incurred with or without regard to sec_460 such as research_and_experimental_expenditures described in sec_174 thus the phrase allocable contract costs in the second sentence of sec_1_460-4 is limited by the phrase reverse the transaction in the first sentence of that subparagraph we disagree under sec_1_460-1 a long-term_contract generally is any contract for the manufacture building installation or construction_of_property if the contract is not completed within the contracting year under sec_1_460-1 a contract is for the manufacture building installation or construction_of_property if the following two requirements are met- the manufacture building installation or construction_of_property is necessary for the taxpayer’s contractual obligations to be fulfilled and the manufacture building installation or construction_of_property of that property has not been completed when the parties enter into the contract emphasis added plr-153795-08 contract was a long-term under sec_1_460-1 because it was necessary for taxpayer to manufacture c1 to fulfill its obligations under contract and manufacture of the c1 had not been completed when taxpayer and b entered into contract that taxpayer treated contract as terminated under sec_1_460-4 does not mean that contract is not a long-term_contract and that taxpayer reverses the application of sec_460 in its entirety to contract rather contract though treated as terminated by taxpayer is still a long-term_contract under sec_1_460-1 and thus is subject_to the rules of sec_460 and its regulations which include the cost allocation rules of sec_460 and sec_1_460-5 we also note that if sec_460 did not apply to terminated contracts sec_1 b iii which provides that the look-back_method does not apply to terminated contracts would be superfluous taxpayer treated contract as terminated under sec_460 and sec_1_460-4 to comply with sec_1_460-4 taxpayer must reverse the transaction in the taxable_year of termination of contract by reporting a loss or gain equal to the cumulative allocable contract costs reported under contract less the cumulative gross_receipts reported under the contract under sec_460 and sec_1_460-5 allocable contract costs specifically include research and experimental costs described in sec_174 that directly benefit or are incurred by reason of performance of the long-term_contracts see sec_1_460-5 thus to comply with the terminated contract rules taxpayer must include the sec_174 research and experimental costs that directly benefited or were incurred by reason of contract in allocable contract costs to reverse the transaction under sec_1_460-4 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent enclosed is a copy of the letter_ruling showing the deletions proposed to be made when it is disclosed under sec_6110 a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling see section dollar_figure of revproc_2009_1 2009_1_irb_1 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination plr-153795-08 in accordance with the power_of_attorney on file with this office we are sending a copy of this letter to your authorized representative sincerely michael j montemurro chief branch office of associate chief_counsel income_tax accounting enclosure
